Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In (US 2015/0348464).

As to claim 1, In (Fig. 12) teaches a pixel circuit, comprising a drive circuit (TD, TE), a storage circuit (C2), a discharge control circuit (T1, T3), a storage control circuit (T2, TE), and a data writing circuit (TS); wherein, 
the drive circuit comprises a control terminal, a first terminal and a second terminal, and is configured to control a driving current for driving a light-emitting element (LD) to emit light, and the first terminal of the drive circuit is configured to receive a first voltage from a first voltage terminal (Voltage from ELVDD); 
the storage circuit (C2) is connected to the control terminal of the drive circuit (TD, TE); 
the discharge control circuit is connected to the storage circuit and the control terminal of the drive circuit (Shown in Fig. 12), and is configured to control a voltage across the storage circuit and to control the second terminal of the drive circuit to discharge (Shown in Fig. 12); 
the storage control circuit (T2, TE) is connected to the control terminal of the drive circuit, the second terminal of the drive circuit (Shown in Fig. 12), and the storage circuit, and is configured to control the storage circuit to store a voltage of the second terminal of the drive circuit (Shown in Fig. 12); and 
the data writing circuit is connected to the storage circuit, a data signal input terminal (DL), a first control signal terminal (SCN), and the discharge control circuit, and is configured to write a data voltage (DT) supplied from the data signal input terminal into the storage circuit (C2) to store the data voltage in the storage circuit in response to a first control signal input (SCN) by the first control signal terminal, to control the drive circuit to be turned on to drive the light-emitting element to emit light [0061-0063],


As to claim 2, In teaches wherein the drive circuit comprises a driving transistor (TD, TE); and 
a control electrode of the driving transistor is connected to the storage circuit, a first electrode of the driving transistor is connected to a first terminal of the light-emitting element (LD), a second electrode of the driving transistor is connected to the first voltage terminal (ELVDD), and 
{10388/007640-USO/02178699.1 }4Attorney Docket Number: 10388/007640-USOa second terminal of the light-emitting element is connected to a second voltage terminal (ELVSS) to receive a second voltage.

As to claim 3, In teaches wherein the data writing circuit comprises a first transistor (TS); and 
a control electrode of the first transistor is connected to the first control signal terminal to receive the first control signal, a first electrode of the first transistor is connected to the storage circuit, and a second electrode of the first transistor is connected to the data signal input terminal to receive the data voltage (Shown in Fig. 12).

As to claim 4, In teaches wherein the storage circuit comprises a storage capacitor (C2); and 


As to claim 5, In teaches wherein the storage control circuit comprises a second transistor (T2, TE); and 
a control electrode of the second transistor is connected to a second control signal terminal (CMPb) to receive a second control signal, a first electrode of the second transistor is connected to the first electrode of the driving transistor, and a second electrode of the second transistor is connected to the first terminal of the storage capacitor (Shown in Fig. 12).

As to claim 6, In teaches wherein the discharge control circuit comprises a third transistor (T1) and a fourth transistor (T3); 
a control electrode of the third transistor is connected to a third control signal terminal (CMPa) to receive a third control signal, a first electrode of the third transistor is connected to the first voltage terminal or an initial voltage terminal (VINT), and a second electrode of the third transistor is connected to the second terminal of the storage capacitor (Shown in Fig. 12); and 
a control electrode of the fourth transistor is connected to the third control signal terminal (CMPa) to receive the third control signal, a first electrode of the fourth transistor is connected to the first {10388/007640-USO/02178699.1 }5Attorney Docket Number: 10388/007640-USOvoltage terminal or the initial voltage terminal 

As to claims 7, 16, 17, In teaches a display panel, comprising a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units comprises the pixel circuit according to claim 1 and a light-emitting element (Shown in Fig. 3).

As to claim 8, In teaches a plurality of scan lines, 
wherein the plurality of pixel units are arranged in a plurality of rows, a first control signal terminal of a data writing circuit of a pixel circuit of a pixel unit in an nth row is connected to a scan line in the nth row, a storage control circuit of the pixel circuit of the pixel unit in the nth row is connected to a scan line in an (n-1)th row, and a discharge control circuit of the pixel circuit of the pixel unit in the nth row is connected to a scan line in an (n-2)th row (Shown in Figs. 3 and 12 as the corresponding connections to the elements defined above); 
the scan line in the (n-1)th row is further connected to a first control signal terminal of a data writing circuit of a pixel circuit of a pixel unit in the (n-1)th row (Shown in Figs. 3 and 12 as the corresponding connections to the elements defined above); 
the scan line in the (n-2)th row is further connected to a first control signal terminal of a data writing circuit of a pixel circuit of a pixel unit in the (n-2)th row (Shown in Figs. 3 and 12 as the corresponding connections to the elements defined above); and 
n is an integer greater than 3 (Fig. 3 shows n to be at least 4).

As to claim 9, In teaches wherein the light-emitting element is an organic light-emitting diode [0062].

As to claim 11, In teaches an electronic device, comprising the display panel according to claim 7 (Fig. 3).

As to claim 12, In teaches a method for driving the pixel circuit according to claim 1, comprising: 
controlling, by the discharge control circuit, the second terminal of the drive circuit to discharge, to enable a voltage of the second terminal of the drive circuit to being based on a threshold voltage of the drive circuit (VINT is set based on the deviation of the threshold voltage of TD) [0072]; 
controlling, by the storage control circuit, the storage circuit to store the threshold voltage [0072-0073]; and 
writing the data voltage into the storage circuit through the data writing circuit (Through TS), and controlling the drive circuit to be turned on to drive the light-emitting element to emit light based on the data voltage and the threshold voltage stored in the storage circuit [0060-0063].

As to claim 13, In teaches wherein each light-emitting period of the light-emitting element comprises three phases, and the method comprises: 
in a first phase (PC1), controlling the discharge control circuit to be turned on, and controlling the second terminal of the drive circuit to discharge to the first voltage 
in a second phase (PC2), controlling the storage control circuit to be turned on, and storing the threshold voltage in the storage circuit (Through the pulse of CMPb); and 
in a third phase (PSE), inputting, through the first control signal terminal (SCN), the first control signal to control the data writing circuit to be turned on (TS), a voltage of a first terminal of a storage capacitor coupling as a sum of the data voltage and the threshold voltage, to turn on the drive circuit to drive the light-emitting element to emit light [0077-0079].

As to claim 14, In teaches in the first phase, changing the first voltage to control the second terminal of the drive circuit to discharge to the first voltage terminal (Through enabling VINT); and{10388/007640-USO/02178699.1}7Attorney Docket Number: 10388/007640-USO
in the third phase, changing the first voltage again to enable the drive circuit to be turned on to drive the light-emitting element to emit light (Drives the display during PSE through enabling the respective transistors) [0069].

As to claim 15, In teaches wherein a second terminal of the light-emitting element is connected to a second voltage terminal to receive a second voltage (ELVSS), and the method further comprises: 

in the third phase, changing the first voltage and the second voltage again to enable the drive circuit to be turned on to drive the light-emitting element to emit light (Drives the display during PSE through enabling the respective transistors) [0069].

As to claims 18 and 19, In teaches an electronic device, comprising a display panel (Fig. 3).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over In (US 2015/0348464) in view of Eun (US 2016/0140894).

As to claim 10, In teaches the elements of claim 8 above.
However, In does not teach the specifics of a voltage generating circuit.
On the other hand, Eun (Fig. 15) teaches a voltage generating circuit (560),

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the variable voltages of Eun with the display device of In because the combination would allow for altering the function of the display between different modes.

As to claim 20, In teaches an electronic device, comprising the display panel according to claim 10 (Fig. 3).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection based on the reference In. That is, in response to the amendment, certain claim terms in the rejection above have been remapped to the circuitry taught by reference In such that the circuitry reads on the amended limitations. Specifically, the drive circuit and storage control circuit have been remapped to TD and TE, and T2 and TE, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691